Case 19-04171-jw         Doc 78      Filed 02/06/20 Entered 02/06/20 13:34:28               Desc Main
                                     Document      Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA


 IN RE:                                          CASE NO: 19-04171-jw

                                                 CHAPTER: 11

 MARC K. KNAPP

                DEBTOR.


                                       CERTIFICATE OF SERVICE

I certify that on 06 February 2020, I served a copy of the Debtor’s Plan of Reorganization and Disclosure
Statement to be served for delivery by the United States Postal Service, via by CM/ECF or First Class
United States Mail, postage prepaid, with sufficient postage thereon to the parties listed in the mailing
matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.



DATED: 06 February 2020


                                                         /s/ F. Miles Adler
                                                         F. Miles Adler (Fed ID 9113)
                                                         ADLER LAW FIRM, LLC
                                                         P.O. Box 4743
                                                         Pawleys Island, SC 29585
                                                         T: 843.314.3204
                                                         F: 843.314.3205
                                                         miles@adlerlaw.partners
